NO. 12-11-00208-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
WILLIAM ALEXANDER GEORGE,         §                      APPEAL
FROM THE 7TH
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT
 
VELMA SKIEF,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., July 11,
2011.  See Tex. R. App. P. 32.1. 
Because Appellant did not file his docketing statement at that time,
this court requested by letter dated July 11, 2011, that he file his docketing
statement within ten days if he had not already done so.  Appellant did not
file the docketing statement as requested.   
            In a
second notice dated July 25, 2011, the court advised Appellant that the
docketing statement had not been filed as requested in this court’s July 11,
2011 letter.  The notice further provided that unless the docketing statement
was filed on or before August 1, 2011, the appeal would be presented for
dismissal in accordance with Texas Rule of Appellate Procedure 42.3. See Tex. R. App. P. 32.1.  The August 1
deadline has passed, and Appellant has not complied with the court’s request. 
Because Appellant has failed, after notice, to comply with Rule 32.1, the
appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered August 10,
2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)